DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1-15, by preliminary amendments, claims 1-15 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17185076.1, filed on 07/08/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 recites “A server system, the server system being adapted for providing an updated authentication tree data structure based on a pruning authentication tree data structure, wherein:…”A server could be “software server” or “hardware server”. 

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998)	
Claims 8 – 12 are dependent claims and do not cure the deficiency also rejected accordingly. Similarly claim 14-15 also rejected accordingly.  The applicant is advised to amend the claims as “A server system comprising a memory and processor, the server system being adapted for providing an updated authentication tree data structure based on a pruning authentication tree data structure, wherein:”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi Nakamoto:( "Bitcoin: A Peer-to-Peer Electronic Cash System", 31 October 2008 (2008-10-31), pages 1-9, XP055386799, Retrieved from the Internet: URL:https://web.archive.org/web/20100704213649/http://www.bitcoin.org:80/bitcoin.pdf: IDS supplied) in view of Kasper et al(US 20170323392 A1).

With regards to claim 1, 7, Satoshi discloses, A method of operating a server system, the method comprising providing an updated authentication tree data structure based on a pruning authentication tree data structure (Page 2: The solution we propose begins with a timestamp server. A timestamp server works by taking a hash of a block of items to be timestamped and widely publishing the hash, such as in a newspaper or Usenet post [2-5]. The timestamp proves that the data must have existed at the time, obviously, in order to get into the hash. Each timestamp includes the previous timestamp in its hash, forming a chain, with each additional timestamp reinforcing the ones before it.), 
wherein: the pruning authentication tree data structure comprises (Page 4 section 7) a first set of N data blocks (Tx0…Tx3)  and a first root hash value(Root hash), each of the data blocks of the first set being associated to the first root hash value via an associating authentication path (FIG : Transactions Hashed in a Merkle Tree), and
the updated authentication tree data structure comprises a second set of data blocks (Tx3), the second set being determined based on pruning M data blocks from the first set (Tx3 is taken from previous data set Tx0…Tx3), the updated authentication tree data structure further comprising a pruning hash value determined based on the pruned data blocks (Page 4 FIG After Pruning Tx0-2 from the Block), and further comprising a second root hash value, the second root hash value being determined based on the second set, each of the data blocks of the second set being associated to the second root hash value (Page 4 FIG: After Pruning Tx0-2 from the Block ).

Satoshi does not exclusively but Kasper discloses, a second root hash value, the second root hash value being determined based on the second set, each of the data blocks of the second set being associated to the second root hash value via an associating authentication path ([0079-80] Augmented validating authority signatures can be pruned or deleted when the same signer acknowledges the chain at another point further along as shown at 714. For this reason these signatures can be considered to be stored on a temporary basis. When one of these authorities produces a new signature that references a block that follows a block referenced by a prior signature, the prior signature can be deleted as it is superfluous and no longer impacts fork resolution (widest chain metrics ignore duplicate signatures using the same key).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Satoshi’s method/system with teaching of Kasper in order for achieving consensus on a shared ledger in a networked system.

With regards to claim 2, 8 Satoshi further discloses, wherein the second root hash value is determined based on the pruning hash value (Page 4where the second root hash value (Root hash) is determined based on the pruning hash value (Hash01) ).

With regards to claim 3, and 9  Satoshi in view of Kasper discloses, wherein the second set is further determined based on adding L data blocks, and the second root hash value is determined based on the thus determined second set (Kasper [0080]; This is illustrated by the deletion of signature 704 which references block hash “A”. This signature is no longer needed after the same signer references block hash “B” with a new signature at 708. The merkel tree structure, allows the deletion of individual signatures while not affecting the rest of the signatures in the merkel tree.). Motivation would be same as stated in claim 1, 7.

With regards to claim 4, 10, Satoshi further discloses, wherein the updated authentication tree data structure comprises a plurality of different pruning hash values, wherein each pruning hash value is associated to a different pruning authentication tree data structure (page 4: HashO-Hash2 being the different pruning hash values.).

With regards to claim 5, 11, Satoshi further discloses, wherein the pruning authentication tree data structure and the updated authentication tree data structure represent Merkle trees or Tiger trees (page 4 : FIG Transactions Hashed in a Merkle Tree and After Pruning Tx0-2 from the Block ).

With regards to claim 6, 12, Satoshi further discloses, wherein the pruning hash value is associated to a node of the pruning authentication tree, the node being a node reached from all M data blocks to be pruned via associating authentication tree paths (page 4: where Hash01 is the "pruning hash value").

validating authenticity of a data block of an authentication tree data structure (Page 3 Each node collects new transactions into a block. Each node works on finding a difficult proof-of-work for its block.),  (page 4 Transactions Hashed in a Merkle Tree ) and a second root hash value received from a server system (page 3: To implement a distributed timestamp server on a peer-to-peer basis, we will need to use a proof of-work system similar to Adam Back's Hashcash [6], rather than newspaper or Usenet posts. The proof-of-work involves scanning for a value that when hashed, such as with SHA-256, the hash begins with a number of zero bits. The average work required is exponential in the number of zero bits required and can be verified by executing a single hash. For our timestamp network, we implement the proof-of-work by incrementing a nonce in the block until a value is found that gives the block's hash the required zero bits. Once the CPU effort has been expended to make it satisfy the proof-of-work, the block cannot be changed without redoing the work…. New transactions are broadcast to all nodes), the pruning authentication value and the second root hash value being associated to an updated authentication tree data structure from which the data block has been pruned (Page 4 FIG: After Pruning Tx0-2 from the Block).

Satoshi does not but Kasper teaches, validating being performed based on a pruning authentication value ([0079-80] Augmented validating authority signatures can be pruned or deleted when the same signer acknowledges the chain at another point further along as shown at 714. For this reason these signatures can be considered to be stored on a temporary basis. When one of these authorities produces a new signature that 

Claim 15, is combination of claim 1 and 13 together, also rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498